*482Judgment, Supreme Court, New York County (Joan A. Madden, J.), entered April 22, 2010, denying the petition to annul respondent’s determination, dated July 31, 2009, which denied petitioner’s application to register as a wholesale business at the Hunt’s Point Terminal Market, and to direct respondent to grant the application, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondent’s finding that petitioner’s principal, Silvestro LoVerde, associated with Frank Cali when he knew or should have known of Cali’s criminal associations was rational, and was not arbitrary and capricious or an abuse of discretion (see Concourse Rehabilitation & Nursing Ctr., Inc. v Novello, 80 AD3d 507, 508 [2011]). LoVerde testified that, inter alia, he had been in business with Cali for five years before filing the application for registration, he had been on vacation with Cali (and others) on at least three separate occasions, he had attended Cali’s wedding, and he and Cali met regularly for dinner or coffee. For the same reasons, it was not irrational or arbitrary and capricious for respondent to find that LoVerde provided false information in connection with the application when he asserted that he had no knowledge of Cali’s organized crime activity. Each of these findings is sufficient reason to deny petitioner’s application for registration (see Administrative Code of City of NY §22-259 [b]).
As the record establishes that respondent’s determination was not arbitrary and capricious, no hearing was necessary (Matter of Levine v New York State Liq. Auth., 23 NY2d 863 [1969]). Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 30867(11).]